DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection - Abstract
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.  See 37 CFR 1.72 (b).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 9-11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Forcash (US 2018/0187398).
Regarding claim 1, Forcash discloses a method of operating a work vehicle with a selectively interchangeable implement (work tool identification and vehicle control; Forcash at abstract, 0032), the method comprising:
Capturing, by an optical sensor mounted on the work vehicle (image capturing assembly 116), image data, wherein the captured image data includes a first implement (capturing an image feed of a work tool; Forcash at 0021).
Identifying an implement type of the first implement by processing, by an electronic processor, the captured image data (controller extracts features from image feed to identify the working tool; Forcash at 0023, 0024, 0027, 0030).
Accessing, from a non-transitory computer-readable memory, operation information corresponding to the identified implement type of the first implement (stored control algorithm for type of tool; Forcash at 0032).
Automatically adjusting an operation of the work vehicle based on the accessed operation information corresponding to the identified implement type of the first implement (control of vehicle adapted to type of working tool identified (Forcash at 0032).

Regarding claim 2, Forcash discloses wherein identifying the implement type of the first implement by processing the captured image data includes providing the captured image data as an input to an artificial neural network (machine training/learning algorithm; Forcash at 0024) , wherein the artificial neural network is trained to receive as the input image data including at least a portion of an implement and to produce as output an identification of the implement type of the implement in the captured image data; and receiving an indication of the identification of the first implement as the output of the artificial neural network (Forcash at 0024).

Regarding claim 4, Forcash discloses wherein the optical sensor is positioned to capture image data with a field of view including an implement that is coupled to the work vehicle (image capturing assembly coupled to roof of work vehicle, configured to capture images of the tool; Forcash at 0021, 0023).

Regarding claim 5, Forcash discloses claim wherein the work vehicle includes a boom with a coupler at a distal end of the boom, and wherein the optical sensor (116) is positioned to capture image data with the field of view including the implement when the implement is selectively coupled to the coupler at the distal end of the boom (Forcash at Fig. 1).

Regarding claim 6, Forcash discloses capturing, by the optical sensor mounted on the work vehicle, additional image data, wherein the additional image data includes at least a portion of the first implement while the work vehicle and the first implement are operating (monitoring position and orientation of the work tool while in use for training the learning algorithm; Forcash at 0022) determining a current operating position of the first implement by processing, by the electronic processor, the additional image data; and operating the work vehicle based on the determined current operating position of the first implement (from training data, tracking actual motion against predicted motion profile utilizing the current orientation and position of the first implement to determine confidence level; Forcash at 0022, 0028).

Regarding claim 7, Forcash discloses wherein determining the current operating position of the implement includes providing the additional image data as an input to an artificial neural network, wherein the artificial neural network is trained to receive as the input image data including at least a portion of the implement that is coupled to the work vehicle and to produce as output an indication of the current operating position of the implement; and receiving the indication of the current operating position of the first implement as the output of the artificial neural network (Forcash at 0022)..

Regarding claim 9, Forcash discloses wherein the artificial neural network is trained to receive image data as the input and to produce as the output both the identification of the implement type of the first implement and the indication of the current operating position of the first implement (training the machine learning algorithm; Forcash at 0022).

Regarding claim 10, Forcash discloses wherein providing the additional image data as the input to the artificial neural network includes providing a sequence of images captured by the optical sensor over a period of time as the input to the artificial neural network (image feed; Forcash at 0023).

Regarding claim 11, Forcash discloses wherein operating the work vehicle based on the determined current operating position of the first implement includes performing, by the work vehicle, an automated or semi-automated process by controllably adjusting a position of the first implement relative to the work vehicle (automatically controlling the position of the work tool to predetermined fixed and known locations; Forcash at 0022).

Regarding claim 14, Forcash discloses a control system for a work vehicle (work tool recognition and control of work vehicle; Forcash at Figs. 1, 6, abstract) the work vehicle being operatively coupleable to a selectively interchangeable implement (e.g. variety of implements in Figs. 2-5, 0002), the control system comprising:
An optical sensor system mounted on the work vehicle and positioned with a field of view including at least a portion of an implement coupled to the work vehicle (capturing an image feed of a work tool via image capturing assembly 116; Forcash at 0021, 0023).
Non-transitory computer-readable memory storing operation information corresponding to each of a plurality of implements (each tool has an associated operating control algorithm stored in the controller; Forcash at 0032).
An electronic processor controller configured to perform an operation by controllably adjusting a position of the implement relative to the work vehicle, receive image data captured by the optical sensor system, apply an artificial neural network to identify an implement type of the implement that is currently coupled to the work vehicle based on the image data from the optical sensor system (controller manipulates work tool through a motion profile, and based on the received image feed, identifies the work tool; Forcash at 0028, 0032), wherein the artificial neural network is trained to receive the image data as input and to produce as the output an indication of the implement type, access, from the non-transitory computer-readable memory, the operation information corresponding to the identified implement type, and automatically adjusting the operation of the work vehicle based on the accessed operation information corresponding to the identified implement type (machine learning algorithm in controller trained with image, orientation, position data of work implement for later usage in identifying the work tool, and for retrieval of control algorithm; Forcash at 0022, 0032).

Regarding claim 15, Forcash discloses wherein the artificial neural network is further trained to produce as the output an indicative of a current operating position of the implement that is currently coupled to the work vehicle, and wherein the electronic processor is further configured to generate control signals to one or more actuators to perform an automatic or semi-automatic operation based on the current operating position of the implement (during training, automatic control to position the work tool in known  and predetermined fixed locations; Forcash at 0022).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Forcash, as cited above, and further in view of Petrany (US 2021/0004744).
Regarding claim 2, Forcash is silent as to wherein the optical sensor is positioned to capture image data with a field of view including the implement as the work vehicle approaches the implement for selectively coupling.
Petrany, in a similar invention in the same field of endeavor, teaches capturing image data of the implement as the work vehicle approaches the implement for selectively coupling (work tool is identified before coupled to the work vehicle; Petrany at 0038, 0040, 0041).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Forcash with the pre-coupling identification of Petrany.  Doing so would prevent erroneous tool coupling to the work vehicle.

Claim Objections
5.	Claims 8, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        22 July 2022